247 F.2d 769
UNITED STATES of America ex rel. LUE CHOW YEE and Lue ChowLon, Relators-Appellants,v.Edward J. SHAUGHNESSY, District Director of the New YorkDistrict of the Immigration and NaturalizationService, Defendant-Respondent.
No. 297, Docket 24414.
United States Court of Appeals Second Circuit.
Submitted Aug. 26, 1957.Decided Sept. 11, 1957.

Spar, Schlem & Burroughs, New York City (Charles Spar, New York City, of counsel), for relators-appellants.
Before CLARK, Chief Judge, and CHASE and HINCKS, Circuit Judges.
PER CURIAM.


1
Motion denied.  We have considered Quan v. Brownell, D.C.Cir., 248 F.2d 89, but do not change our previous decision for reasons set forth in the Per Curiam opinion in the companion case of Dong Wing Out and Dong Wing Han v. Shaughnessy, 2 Cir., 247 F.2d 769.